Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment dated June 28, 2022 has been entered. Claims 1-6, 8, 10-15, 17, and 19 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yejin Kim on July 15, 2022.

Claim 1 is amended to recite:
A method of estimating concentration of a blood compound, the method comprising
removing a baseline drift from Near-Infrared (NIR) spectroscopy data to obtain drift-free spectral features, wherein the removing the baseline drift comprises: 
obtaining a linear drift approximation of the NIR spectroscopy data; 
scaling the linear drift approximation of the NIR spectroscopy data by a ratio between an amplitude span of a plurality of spectral features of the NIR spectroscopy data and an amplitude span of a plurality of principal components of the NIR spectroscopy data; 
subtracting the scaled linear drift approximation from the NIR spectroscopy data to obtain the drift-free spectral features; 
obtaining a set of global features based on the drift-free spectral features; and
estimating a concentration of the blood compound by regression using the set of global features,
wherein the amplitude span of the plurality of spectral features is a difference between a maximum value and a minimum value of the plurality of spectral features for each wavelength, and the amplitude span of the plurality of principal components is a difference between a maximum value and a minimum value of the plurality of principal components for each wavelength.

Claim 10 is amended to recite:
A blood compound concentration prediction apparatus, comprising at least one processor configured to:
remove a baseline drift from Near-Infrared (NIR) spectroscopy data to obtain drift-free spectral features by:
obtaining a linear drift approximation of the NIR spectroscopy data; 
scaling the linear drift approximation of the NIR spectroscopy data by a ratio between an amplitude span of a plurality of spectral features of the NIR spectroscopy data and an amplitude span of a plurality of principal components of the NIR spectroscopy data; 
subtracting the scaled linear drift approximation from the NIR spectroscopy data to obtain the drift-free spectral features;
obtain a set of global features based on the drift-free spectral features; and
estimate a concentration of a blood compound by regression using the set of global features,
wherein the amplitude span of the plurality of spectral features is a difference between a maximum value and a minimum value of the plurality of spectral features for each wavelength, and the amplitude span of the plurality of principal components is a difference between a maximum value and a minimum value of the plurality of principal components for each wavelength.

Claim 19 is cancelled.

Allowable Subject Matter
Claims 1-6, 8, 10-15 and 17 allowed.
The following is an examiner’s statement of reasons for allowance: the limitation "wherein the amplitude span of the plurality of spectral features is a difference between a maximum value and a minimum value of the plurality of spectral features for each wavelength, and the amplitude span of the plurality of principal components is a difference between a maximum value and a minimum value of the plurality of principal components for each wavelength." expanding on the "scaling" limitation, is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791